DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an Allowability Notice in response to amendment filed on 31 March 2021.  The present application claims 21-26, submitted on 31 March 2021 are in condition for allowance. Applicants’ cancelation of claims 1-20, indicated on 31 March 2021 has been acknowledged. 
Allowable Subject Matter
Claims 21-26 are allowed. Independent Claim 21 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 21 includes, amongst other limitations, a surgical instrument for use with a surgical system comprising a housing, an elongate shaft that includes a rotary drive member, a drive screw, a firing member engaged with the drive screw. The surgical instrument further includes a staple cartridge that comprise of a cartridge body removable from over the drive screw, staples removably stored with the cartridge body and a sled removably positioned lateral to the drive screw.  Such a surgical instrument comprising a removably staple cartridge that consist of sled that is removably disposed lateral to the drive screw is not disclosed or suggested by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731